Citation Nr: 0521496	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  97-20 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

In an original April 1995 rating action, the RO granted 
service connection and assigned a 30 percent evaluation for 
PTSD, effective July 28, 1993.  In April 1996, less than one 
year from the April 1995 rating decision, the veteran sought 
an increased evaluation.  In September 1996, the RO denied 
the veteran entitlement to a rating in excess of 30 percent 
for the veteran's service-connected PTSD.  The veteran filed 
a notice of disagreement in December 1996.  The RO issued a 
statement of the case in January 1997.  The RO received the 
veteran's substantive appeal in July 1997.

The Board notes that, because the veteran filed the document 
accepted as a claim for claim for increase within one year 
from the date of the original April 1995 rating action, that 
document would be construed as a notice of disagreement with 
the initial rating assigned, thus warranting review of his 
claim since the effective date of the grant of service 
connection and consideration of "staged rating" (assignment 
of different ratings for distinct periods of time, based on 
the facts found).  See 38 C.F.R. § 20.201(2004); Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, in this case, the 
veteran's substantive appeal on the higher evaluation issue 
was not received by the RO within 60 days from the date of 
the mailing of the statement of the case or within the 
remainder of the one-year period of the mailing of the notice 
of the April 1995 rating action.  See 38 C.F.R. § 20.302 
(2004).  Rather, the substantive appeal was received within 
the remainder of the one-year period since the September 1996 
rating decision.  Thus, the Board will, as the RO has done, 
treat the claim as one for an increased rating.

In September 2003, the Board remanded this matter for 
additional evidentiary development.  After accomplishing some 
additional action, the RO continued the denial of the claim 
(as reflected in the April 2005 supplemental SOC (SSOC)), and 
returned the matter to the Board.  

In July 2005, the undersigned Veterans Law Judge granted the 
veteran's motion to advance this on the docket, pursuant to 
38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).   

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted 
even though such action will, regrettably, further delay an 
appellate decision on the claim.

A review of the record shows that the veteran's address 
changed after the Board's September 2003 remand.  Some of the 
Board's directives involved providing the veteran with 
specific notice and it is unclear whether such notice was 
sent to the veteran's most recent address.  

In particular, there is uncertainty as to whether notice of a 
VA examination-specifically requested in the Board's prior 
remand-was sent to the veteran's correct address.  The 
record shows that the VA Medical Center in New York, N.Y., 
sent notice of an examination scheduled in November 2004 to 
the veteran's correct address.  However, the veteran's son 
informed the VAMC that the Northport VAMC was closer and 
requested a change in the location of the examination to the 
closer facility.  Documents in the claims file indicate that, 
consistent with the son's request, a psychiatric examination 
of the veteran at that facility was later scheduled, but that 
the veteran did not report to the examination.  The veteran's 
representative asserts that the Northport VAMC sent the 
letter to the veteran's old address.  Since a copy of the 
notice letter from Northport was not associated with the 
claims file, the Board cannot properly address the validity 
of representative's assertion, nor can it deny the claim 
based on the veteran's apparent failure to report to an 
examination needed to properly evaluate his claim for 
increase.  

Thus, to ensure that the veteran is afforded due process, and 
to ensure compliance with the prior remand directives, the RO 
should arrangement for the veteran to undergo VA psychiatric 
examination for evaluation of his PTSD at the Northport VAMC 
(as requested).  The veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
shall result in denial of his claim for increase.  See 38 
C.F.R. § 3.655(b) (2004) (emphasis added).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of such examination sent to him by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should furnish to the veteran and his 
representative a letter that specifically addresses the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) as they pertain to the claim 
currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should also request that the veteran submit 
all pertinent evidence in his possession.  After providing 
the required notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§  5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
substantiate the veteran's claim.  

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information, and, 
if necessary, authorization, is provided.  

The RO's letter should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
response period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his attorney of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  After all records and/or responses 
from each contacted entity are associated 
with the claims file, or a reasonable 
time period for the veteran's response 
has expired, the RO should arrange for 
the veteran to undergo a VA PTSD 
examination, by a psychiatrist, at the 
Northport VAMC (as requested).  The 
entire claims file must be made available 
to the psychiatrist designated to examine 
the veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include psychological 
testing, if deemed appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail. 

The examiner should render specific 
findings as to the existence and extent 
(or frequency, as appropriate) of the 
following:  memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
suicidal ideation; and delusions or 
hallucinations. The examiner should also 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) score, and an 
explanation of what the score means.

Based upon full consideration of the 
record (to include the current 
examination findings, the veteran's 
assertions, and his documented medical 
history), the examiner should opine 
whether the veteran's PTSD has worsened, 
at any point, since his April 1996 claim 
for increase, and, if so, the approximate 
date(s) of any such worsening (with 
identification in the record that 
supports his or her conclusion(s)).

The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copies 
of any notice(s) of the date and time of 
the examination sent to the veteran by 
the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
rating greater than 30 percent for PTSD 
in light of all pertinent evidence and 
legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claim file 
is returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).
 
 
 
 


